Case 2:20-cv-00303-RBS-RJK Document1 Filed 06/17/20 Page 1 of 12 PagelD# 1

IN THE UNITED STATES DISTRUCT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Norfolk Division
ELIZABETH W. MANN,

Plaintiff,

V. Civil Action No.:

 

CITY OF VIRGINIA BEACH
And

WENDY SWALLOW

And

GAILYN THOMAS
AND
DAVID HANSEN
Defendants.
COMPLAINT
COMES NOW the defendant Elizabeth W. Mann (hereinafter “Mann’), by
counsel, and for her Complaint in this action, states as follows:

Parties

1. At all times relevant to this action, Mann was a resident of Virginia Beach,
Virginia.

2. Atall times relevant to is action, the City of Virginia Beach (hereinafter
“Virginia Beach”) was a municipal corporation established as a city of the first
class via a Charter granted by the Commonwealth of Virginia in 1962. At all

times relevant to this action, Virginia Beach had all powers of a municipal

1
Case 2:20-cv-00303-RBS-RJK Document1 Filed 06/17/20 Page 2 of 12 PagelD# 2

corporation as set forth in §15.2-1100- §15.2-1131, Code of Virginia (1950),
as amended.

3. At all times relevant to this action, Wendy Swallow (“Swaillow’) was a resident
of Virginia Beach, Virginia and an employee of Virginia Beach.

4. Atall times relevant to this action, Gailyn Thomas (“Thomas”) was a resident
of Virginia and an employee of Virginia Beach acting as the Deputy Director
of Social Services.

5. At all times relevant to this action, David Hansen (“Hansen”) was a resident
Virginia and an employee of Virginia Beach acting as the City Manager.

Jurisdiction

6. This civil action involves questions of federal law pursuant to 42 U.S.C. §1983
and the First Amendment to the Constitution of the United States.

7. This Honorable Court has original subject matter jurisdiction pursuant to 28
U.S.C. §1331 because Mann states a cause of action arising under the laws
of the United States (42 U.S.C. §1983) and under the First Amendment to the
United States Constitution.

8. The Honorable Court has supplemental jurisdiction over other state law
causes of actions alleged herein, including causes of action for wrongful
termination and malicious prosecution, pursuant to 28 U.S.C. §1367, as those
causes of action are so related to the claims involving federal question
original jurisdiction that they form part of the same case or controversy under

Article Ill of the United States Constitution.
Case 2:20-cv-00303-RBS-RJK Document1 Filed 06/17/20 Page 3 of 12 PagelD# 3

9. Venue is proper in this Honorable Court as all acts giving rise to plaintiff's
cause of action occurred in the City of Virginia Beach and within the Eastern
District of Virginia in the Norfolk division.

Facts

 

10.From 2006 through June 14, 2019, Mann was a full time employee of Virginia
Beach.

11. In 2019, Mann worked as a Family Services Specialist for Virginia Beach.

12. In 2019, Thomas, Hansen, Swallow and Portia Green were supervisors of
Mann.

13. Prior to May 31, 2019, Mann had expressed concerns to Swallow, Thomas,
Hansen, Portia Green, Jennifer DeLawrence, Elizabeth Boone and other
management level employees of the City of Virginia Beach about workplace
safety including the need for the prevention of violence in the workplace and
the protection of employees from workplace violence.

14. Prior to May 31, 2019, Mann had also expressed concerns to the City
Manager about workplace harassment and bullying by Swallow. Swallow was
aware of the prior complaints filed by Mann.

15. On Friday, May 31, 2019, a gunman entered Building 2 at the Virginia Beach
Municipal Complex shooting and killing or injuring several Virginia Beach
employees and coworkers of Mann (hereinafter referred to as “the
shootings’).

16. On Monday, June 3, 2019, the next workday following the shootings,

Swallow and Virginia Beach called a special staff meeting to discuss the
Case 2:20-cv-00303-RBS-RJK Document1 Filed 06/17/20 Page 4 of 12 PagelD# 4

shootings including steps that Virginia Beach was taking in response to the
shootings (hereinafter “the staff meeting’).

17. During the staff meeting, Swallow advised Mann that she was allowed to
express her feelings freely and honestly about the shootings.

18. After being so advised by Swallow, Mann stated that she knew several of the
employees in Building 2 that were victims of the shootings including one
person that was killed. Mann further stated that she believed that the
shootings could have been prevented by Virginia Beach and management.

19. Mann went on to state that she did not believe that management, including
Swallow, sincerely cared about their employees, that they had routinely
abused, pushed and bullied the employees in the workplace.

20. In response to Mann’s statement, Swallow became angry and told Mann that
her statements were “condescending” to Swallow and that she was not
allowed to express such opinions. Swallow then ordered Mann to leave the
meeting. Mann complied and left the meeting.

21.On June 5, 2019, Mann sent an email to Hansen and several member of the
Virginia Beach City Council (“the email”) wherein she complained about
workplace abuse, bullying and harassment of herself and other employees of
Virginia Beach that resulted in employees suffering physical and mental
health ailments. In the email, Mann also advised the Virginia Beach City
Council of Virginia Beach's failure to address prior complaints of workplace
abuse, harassment and bullying. A copy of the email is attached as “Exhibit

A.”
Case 2:20-cv-00303-RBS-RJK Document1 Filed 06/17/20 Page 5 of 12 PagelD# 5

22. In the email, Mann specifically named Swallow, Thomas, Portia Green,
Jennifer DeLawrence, Elizabeth Boone as managers whom engaged in such
conduct. The email was also copied to several media outlets.

23. Hansen then forwarded the email to Swallow, Portia Green, Jennifer
DeLawrence, and Elizabeth Boone.

24. On June 6, 2019, upon information and belief, Swallow, Hansen, Thomas or
another employee of Virginia Beach called the police and falsely reported that
Mann had threatened to harm Swallow during the staff meeting and that
Swallow was in fear for her safety.

25. As a result of Swallow’s statements and statements of other Virginia Beach
employees, including Dave Hansen, the former manager of Virginia Beach,
the police obtained an arrest warrant for Mann accusing her of disturbing the
peace, a Class 1 Misdemeanor crime carrying a penalty of up to 12 months in
jail and a fine of up to $2,500.00. The police served the arrest warrant at
Mann’s home. (hereinafter referred to “the criminal proceedings’).

26. On June 14, 2019, Virginia Beach terminated Mann’s employment via a
written letter. A copy of the termination letter is attached hereto as “Exhibit B.”
In the termination letter, Virginia Beach falsely told Mann that she was being
terminated because, during the staff meeting, she “engaged in conduct that
has the purpose of causing psychological harm and/or inducing fear...” The
conduct to which Virginia Beach referred was the verbal statements that

Mann made to Swallow during the staff meeting. Virginia Beach falsely
Case 2:20-cv-00303-RBS-RJK Document1 Filed 06/17/20 Page 6 of 12 PagelD# 6

accused Mann of engaging in conduct with the intent to cause psychological
harm or to induce fear.

27. In terminating Mann, Virginia Beach further alleged that, by expressing her
Opinions as to how Virginia Beach could have prevented shootings and
workplace violence, Mann was in violation the city’s official written “Violence
Prevention” policy, §6.17. According to Virginia Beach, §6.17 of its “Violence
Prevention” policy prohibited Mann from expressing her opinions criticizing
Virginia Beach's failure to implement adequate safety measures to prevent
actual instances of workplace violence---even in the wake of the shootings.

28. Swallow, Thomas and Hansen were directly involved in Virginia Beach’s
decision to wrongfully terminate Mann’s employment.

29. During the staff meeting, Mann expressed opinions regarding Virginia
Beach’s policies regarding workplace safety and the conduct of Swallow
towards her subordinate employees. Mann did not engage in any conduct for
the purpose of causing psychological harm or inducing fear.

30. Mann hired an attorney and incurred attorney's fees in order to defend the
criminal charges instigated by Swallow and Virginia Beach.

31.On July 24, 2019, at the first calling of the case in the criminal proceedings,
the Virginia Beach General District Court dismissed the criminal charges filed

by Swallow and Virginia Beach.
Count! (Wrongful Termination)

32. Mann hereby re-alleges paragraphs 1-31 of the Complaint.
Case 2:20-cv-00303-RBS-RJK Document1 Filed 06/17/20 Page 7 of 12 PagelD# 7

33. At all times relevant to this action, Swallow, Thomas and Hansen acted as an
employees and agents of Virginia Beach.

34. During the staff meeting and prior to the staff meeting, Mann exercised her
right to bring to the attention of her employer hazardous workplace conditions,
including the potential for workplace violence and lack of implementing
adequate safety measures to prevent injuries from workplace violence, that
existed in the workplace pursuant to §40.1-51.2(b) of the Code of Virginia.

35. Swallow, Thomas, Hansen and Virginia Beach intentionally terminated
Mann’s employment because she exercised her statutory right to complain
about a hazardous workplace condition pursuant to §40.1-51.2(b) of the Code
of Virginia.

36. As a direct and proximate result of the intentional and wrongful termination of
employment, Mann suffered damages, including lost wages, lost benefits,

stress, and great pain and suffering of mind and body.

Count II (Malicious Prosecution—Virginia Beach)

37. Mann hereby re-alleges paragraphs 1-31 of the Complaint.

38. Swallow and Hansen, while acting as employees and agents of Virginia
Beach, maliciously instituted or assisted with the institution of criminal
proceedings against Mann with the intent to harm Mann and retaliate against
her for complaining about workplace safety in the wake of the shootings.

39. Virginia Beach instituted the criminal proceedings against Mann without

probable cause to do so.
Case 2:20-cv-00303-RBS-RJK Document1 Filed 06/17/20 Page 8 of 12 PagelD# 8

40. The criminal proceedings terminated in a manner favorable to Mann in that
they were dismissed during the first court hearing.

41. Asa direct and proximate result of the malicious prosecution instituted by
Virginia Beach, Mann suffered damages including mental pain and suffering,
stress, humiliation and embarrassment and also incurred attorney’s fees and
expenses.

Count Ill_ (Malicious Prosecution—Swallow, Thomas and Hansen)

42. Mann hereby re-alleges paragraphs 1-31 of the Complaint.

43. In the alternative, Swallow, Thomas and Hansen maliciously instituted or
assisted with the institution of criminal proceedings against Mann with the
intent to harm Mann and retaliate against her for complaining about
workplace safety in the wake of the shootings and for complaining to the
Virginia Beach City Council about their workplace conduct.

44. In the alternative, Swallow, Thomas and Hansen instituted the criminal
proceedings against Mann without probable cause to do so.

45. The criminal proceedings terminated in a manner favorable to Mann in that
they were dismissed during the first court hearing.

46. As a direct and proximate result of the malicious prosecution instituted by
Swallow, Thomas and Hansen, Mann suffered damages including mental
pain and suffering, stress, humiliation and embarrassment and also incurred
attorney’s fees and expenses.

Count lV_ (Violation of First Amendment Rights- Swallow, Thomas and

Hansen)
47. Mann hereby re-alleges paragraphs 1-31 of the Complaint.
Case 2:20-cv-00303-RBS-RJK Document1 Filed 06/17/20 Page 9 of 12 PagelD# 9

48.

49.

50.

51.

During the staff meeting, Mann engaged in constitutionally protected First
Amendment activity in that she, as a private citizen, verbally expressed
her opinions on the policies and conduct of Virginia Beach with respect to
workplace safety, gun violence, and violence prevention. Such issues are
matters of vital social, political and general public concern and thus

Mann's statements were clearly protected by the First Amendment.

Swallow, Thomas and Hansen, acting under color of the laws of the
Commonwealth of Virginia via their management positions, terminated
Mann’s employment in direct retaliation for Mann exercising her clearly
established right to express her opinions on issues of vital public concern,
workplace safety and gun violence (during the staff meeting and in the
email) thereby depriving Mann of those First Amendment rights in direct

violation of 42 U.S.C. §1983.

Swallow, Thomas and Hansen were personally involved in and personally
contributed to the decision to terminate Mann’s employment in retaliation
for Mann exercising her clearly established First Amendment right to

express those opinions.

As a direct an proximate result of the conduct of Swallow, Thomas and
Hansen , Mann was deprived of her First Amendment right to free speech
and has suffered damages as a direct and proximate result including lost
salary and benefits, great pain and suffering of mind and body, stress,

embarrassment and humiliation and incurred attorney’s fees and costs.
Case 2:20-cv-00303-RBS-RJK Document 1 Filed 06/17/20 Page 10 of 12 PagelD# 10

52.

53.

54.

55.

56,

Count V_(Violation of First Amendment Rights- Virginia Beach)

Mann hereby re-alleges paragraphs 1-31 of the Complaint.

During the staff meeting, Mann engaged in constitutionally protected First
Amendment activity in that she, as a private citizen, verbally expressed

her opinions on the official policies and conduct of the Virginia Beach with
respect to workplace safety, gun violence, and violence prevention. Such
issues are matters of vital social, political and general public concern and

thus clearly protected by the First Amendment.

Virginia Beach, acting under color of the laws of the Commonwealth of
Virginia, terminated Mann’s employment in direct retaliation for Mann
exercising her clearly established right to express her opinions, in
response to a direct question posed by management and in sending the
email, on issues of public concern—workplace safety and gun violence,
thereby depriving Mann of those First Amendment rights in direct violation

of 42 U.S.C. §1983.

Virginia Beach terminated Mann’s employment in direct retaliation for
Mann exercising her clearly established First Amendment right to express
her opinions, in response to a direct question posed by management and
in the email, on issues of public concern—workplace safety and gun

violence.

Virginia Beach’s employees, in terminating Mann, were acting pursuant to

the City’s official “Violence Prevention” policy and specifically stated to

10
Case 2:20-cv-00303-RBS-RJK Document1 Filed 06/17/20 Page 11 of 12 PagelD# 11

57.

58.

og.

Mann that her speech during the staff meeting violated the City’s official
written “Violence Prevention” policy. Virginia Beach, via its employees,
then specifically advised Mann that her termination was a result of Mann’s

alleged violation of the city’s “Violence Prevention” policy.

As a direct an proximate result of the conduct of Virginia Beach, Mann
was deprived of her First Amendment right to free speech and has
suffered damages as a direct and proximate result including lost salary
and benefits, great pain and suffering of mind and body, stress,

embarrassment and humiliation and incurred attorney's fees and costs.

Request for Punitive Damages

 

Virginia Beach, Swallow, Thomas and Hansen engaged in intentional and
malicious conduct towards Mann with the specific intent to harm Mann. In
the alternative, the conduct of the defendants was so reckless and wanton

that it constituted a callous disregard of Mann’s rights.

Mann moves for an award of punitive damages against the defendants in

the amount of $350,000.00.

Demand for Jury Trial

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Mann hereby

demands a trial by jury on all issues in this case

11
Case 2:20-cv-00303-RBS-RJK Document1 Filed 06/17/20 Page 12 of 12 PagelD# 12

Relief Sought

WHEREFORE, Mann moves this Honorable Court to enter judgment in his favor

against the defendants, jointly and severally, and to award:

A. All of Mann’s lost salary and benefits from June 14, 2019 until entry
of judgment in this action plus interest on such back pay as well as
future lost earnings;

B. Damages for emotional pain and suffering, stress, humiliation and
embarrassment, inconvenience and loss of enjoyment of life;

C. An award of Mann’s attorney’s fees and costs incurred in this
action as well as attorney's fees and costs incurred in the criminal
proceedings as well as an award of punitive damages in the
amount of $350,000.00.

ELIZABETH W. MANN
Wb

Of Counsel

 

W. Barry Montgomery, Esquire (VSB# 43042)
KALBAUGH, PFUND & MESSERSMITH

Counsel for Elizabeth W. Mann

901 Moorefield Park Drive, Suite 200

Richmond, Virginia 23236

Tel: (804) 320-6300; Fax: (804) 320-6312
E-mail: barry. montgomery@kpmiaw.com

12
